Citation Nr: 0111508	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder with depression, currently rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from December 1968 to July 
1970 and from October 1970 to October 1973.

This appeal arises from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which continued a 50 percent disability 
evaluation for the veteran's post-traumatic stress disorder 
with depression.


FINDING OF FACT

The current manifestations of the veteran's post-traumatic 
stress disorder with depression include very poor memory 
function, periods of depression, the inability to get along 
with or to be around people, the inability to accept orders 
that he might disagree with, and a very limited social life; 
his personal hygiene was adequate, he was well oriented and 
no abnormal speech patterns, panic attacks, impairment of 
thought process or communication, delusions or 
hallucinations, abnormal behavior, suicidal or homicidal 
ideation, ritualistic or obsessive behavior or impaired 
impulse control was demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for post-
traumatic stress disorder with depression have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, 
Code 9411 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for post-
traumatic stress disorder with depression.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist.

Factual Background

VA outpatient treatment records reflect that the veteran was 
seen in October 1999 and, at that time, he related that he 
was continuing to experience combat nightmares and flashbacks 
several times a month and that social distress/conflict 
caused increased anxiety and symptoms of post-traumatic 
stress disorder.  He remained isolated and avoidant and was 
fearful of feeling criticism and feared that people might 
hurt him.  He was quiet, somewhat withdrawn, and his affect 
was more constricted with a dysthymic mood.  He was well 
oriented, his remote memory was reported to be intact and his 
insight was limited.  He had some ideas of reference.

In an interview with a VA social worker in October 1999 it 
was reported that the veteran had been unemployed since 1995.  
He had several brothers and sisters but had no contact with 
them and had one child but did not know where the child was 
located.  He experienced periods of anger and sadness and 
cried a great deal.

At the time of an April 2000 VA psychiatric examination of 
the veteran, it was reported that he was continuing to 
receive outpatient care at the psychiatric clinic.  His 
medications included Sertraline, Trazodone, Olanzopine, 
Propanol, Hydrochlorothiazide, Cimetidine, and aspirin.  The 
veteran stated that he had been unable to work since his last 
rating examination in May 1999 because of his ongoing 
anxiety, difficulty getting along with people, and pervasive 
feelings that they were criticizing him and talking about 
him.  He also continued to have difficulty remembering and 
following instructions.  He stated that his post-traumatic 
stress disorder symptoms had remained present and he felt 
subjectively that they had intensified in spite of treatment.  
At other times he stated that he was sleeping better and 
generally feeling better.

The veteran continued to have symptoms that he stated were 
daily, were severe and had existed continuously over the past 
eight years or so.  He reported no remissions.  The veteran 
reported a very limited social life.  He lived alone, 
isolated, in a mobile home park.  He stated he had no real 
friends, but some acquaintances, but he tended to stay away 
from people and he stated he did not have any defined social 
activities.  He had not worked over the past 12 month period. 

The veteran's complaints included that he continued to have 
intrusive, disturbing recollections of his Vietnam 
experiences, as well as nightmares about those experiences, 
and he described flashback situations.  He continued to be 
quite avoidant, avoiding people and activities that reminded 
him of Vietnam, including fireworks displays and war movies.  
He stated that the smell of gun powder caused him to have 
flashbacks.  He also felt a distinct inability to get close 
to people and feared that he had lost interest in activities 
that used to cause interest.  He continued to have difficulty 
sleeping with frequent awakenings through the night.  He also 
described irritability and difficulty getting along with 
people.  He described hypervigilance and a distinct startle 
response.

On examination the veteran was pleasant, smiling, made very 
poor eye contact, and usually avoided a direct gaze.  His 
spontaneous productions were very sparse and very vague.  
With prompting, he was able to reach a goal of thought.  His 
thoughts were not disorganized, but were not well organized.  
He had no true delusions or hallucinations, but he did have 
pervasive beliefs that people were critical of him and did 
talk about him.  He described periods of depression, but he 
did not convey depression during the interview.  His 
affective responses were congruent with his euthymic mood.

Examination of the veteran's cognitive function revealed that 
he had a very poor memory function.  He was unable to 
remember significant dates, such as when he was divorced, how 
long he had been divorced, or his child's name and her age.  
He did not remember how old he was, stating initially that it 
was 52 and then looking it up in his records and restating 
that he was 54.  He was unable to give a precise location of 
where he was born.  He did not remember the name of the 
president or his wife.  He kept stating that he thought it 
was Bush, but did acknowledge Clinton when prompted.  He was 
unable to do serial sevens, making an error on the first step 
and all subsequent efforts.  He was unable to spell world 
backwards.  He was able to remember one item of the three 
that he was asked to remember after five minutes.

The examiner indicated that the veteran met all of the 
criteria for the diagnosis of post-traumatic stress disorder 
and that associated symptoms included cognitive difficulties 
and a feeling of depression.  His symptoms were delayed and 
were now chronic.  It was found that there was no impairment 
of thought process or communication, that there were no 
delusions or hallucinations but some vague ideas of 
reference, that behavior was appropriate and that the veteran 
denied suicidal or homicidal thoughts.

The veteran's personal hygiene appeared to be adequate, he 
was oriented to person, place, and time, and no ritualistic 
or obsessive behavior was noted.  His speech patterns were 
all normal, no panic attacks were described and he vaguely 
described depression and depressed periods.  No impulse 
control difficulties were observed or described.  The veteran 
described ongoing sleep difficulty, which apparently was 
somewhat improved with medication.

The diagnoses were post-traumatic stress disorder and 
cognitive disorder, not otherwise specified, etiology 
undetermined.  The veteran's Global Assessment of Functioning 
score was reported to be 50.  The veteran stated that he was 
unable to work because he was unable to get along with 
people, was unable to be around people and was unable to 
accept orders that he might disagree with.  The examiner 
noted that it also appeared that impairment of function would 
seriously affect his ability to work.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board of Veterans' Appeals (Board) has reviewed the 
veteran's service medical records as well as all other 
evidence of record pertaining to the history of the 
disability in question.  The Board has identified nothing in 
this historical record which suggests that the current 
evidence of record is not adequate to fairly determine the 
rating to be assigned for this disability.  Moreover, the 
Board has concluded that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical history and findings pertaining to this 
disability.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's service-connected post-traumatic 
stress disorder with depression is currently rated as 50 
percent disabling under Diagnostic Code 9411.

Under the criteria for rating mental disorders, 38 C.F.R. 
§ 4.130, a 100 percent disability evaluation is in order when 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

A 70 percent evaluation is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation contemplates that there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Board finds that the evidence of record does not 
approximate a level of disability relative to the veteran's 
post-traumatic stress disorder with depression sufficient to 
warrant a disability evaluation in excess of 50 percent.  
While it has been reported that the veteran has a limited 
social life with no real friends and does not have any 
defined social activities as well as a very poor memory 
function, his speech patterns were all normal and no panic 
attacks were described.

Moreover, the findings on examination included no impairment 
of thought process or communication, no delusions or 
hallucinations and his behavior was appropriate and he denied 
suicidal or homicidal thoughts.  His personal hygiene 
appeared to be adequate, he was oriented to person, place, 
and time, no ritualistic or obsessive behavior was noted and 
no impulse control difficulties were observed or described.  
The Board finds that, as almost none of the criteria for a 70 
percent disability evaluation has been satisfied, no more 
then a 50 percent disability under Code 9411 is appropriate 
for the veteran's post-traumatic stress disorder with 
depression.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 
9411.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  As the evidence is not so evenly 
balanced the benefit of the doubt is not for application.  38 
U.S.C.A. § 5107.  The Board has considered whether additional 
action is necessary pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,  114 Stat. 2096 
(2000).  His claim has been evaluated in he light of a 
detailed report of psychiatric examination.  He was informed 
of the regulations that govern the rating of psychiatric 
disabilities and provided the opportunity to submit 
additional evidence.  Statements in support of his claim have 
been prepared by his representative.  The appeal is 
adequately developed for appellate disposition. 


ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder with depression is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

